DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The factors considered to support a rejection based on a lack of enablement and undue experimentation, also known as “The Wand factors”, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to: the breadth of the claims; the nature of the invention; the state of the prior art; the level of one of ordinary skill in the art; the level of predictability in the art; the amount of direction provided by applicants; the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP 2164.01.
The claims are directed to a method for processing a substrate wherein a substrate is rotated by a spin base that is disposed below the substrate.  Claim 1 recites “wherein the spin base comprises a ring opening for rotating relative to the first injector, and wherein the first injector is displaced from a projection center of the substrate from a top view perspective”.  Similarly, claims 9 and 15 recite “wherein the spin base comprises a plurality of ring openings for rotating relative to the plurality of injectors, and wherein the plurality of injectors are distributed evenly along a projection of a radius (diameter, in Claim 15) of the substrate from a top view perspective”.  As presented, the substrate is rotated by a spin base which comprises at least a ring opening therein, the ring opening inherently causing discontinuity along the diameter of the spin base surface (e.g., see applicant’s Figs. 2, 3, and 7).  Conventionally, a spin base peripherally holds the substrate with support features such as holders or pins and the spin base subsequently rotates the substrate due to a connection between the spin base and a rotational mechanism.  In the instant application (see specification [0022] and Fig. 1, element 13 and 11) applicant discloses a rotational shaft connected to the center of the spin base which, when driven, consequentially rotates the substrate.  However, in the instant application, there does not appear to be connection to the outer portion of the spin base which holds the substrate and the rotation shaft due to the discontinuity caused by the claimed ring opening(s). It is noted that the rotation shaft is only connected to the inner portion of the spin base (i.e., between the center and the innermost ring opening).  Applicant’s disclosure as originally filed does not provide any guidance or examples as to how such a spin base comprising a ring opening (or plurality of ring openings) would facilitate rotation of a substrate disposed on a peripheral portion of the spin base.  Thus, one of ordinary skill in the art would not, without significant undue experimentation, be able to make or practice the claimed invention absent further details of the structure of the claimed spin base or details regarding the mechanism of rotation.
Claims 2-8, 10-14, and 16-20 also fail to comply with the enablement requirement as they depend from the rejected claims and fail to cure the deficiencies of said claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a stream of the processing liquid injected from the second injector is greater than that of the first injector.” The term “stream” by itself is not a value; thus, it is not clear what quantitative properties of the stream are being compared in the claim. 
Claim 8 recites the limitation "the second injector" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a second injector.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2014/0273498).
Regarding Claim 1:  Kobayashi teaches a method for processing a substrate, comprising:
placing a substrate over a first injector (Fig. 1, element 180) in a substrate processing apparatus, the substrate having a front surface and a back surface (element 92) opposite to the front surface, and the front surface having a plurality of concentric regions (not numbered);
adjusting a temperature of each of the plurality of concentric regions by controlling a temperature associated with a fluid dispensing from the first injector [0084]; and
rotating the substrate by a spin base (element 152) disposed below the substrate, the substrate is rotated with respect to a center axis perpendicular to the front surface thereof when adjusting the temperature [0083],
wherein the spin base comprises a ring opening (e.g., space within element 152) for rotating relative to the first injector, and
wherein the first injector is displaced from a projection of a center of the substrate from a top view perspective (see Fig. 1).

Regarding Claim 2:  Kobayashi further teaches injecting a liquid of a predetermined and controlled temperature from the first injector to cover the back surface of the substrate [0084]; and
dispensing etchant at the front surface of the substrate subsequent to injecting the liquid [0086].
Regarding Claim 5:  Kobayashi further teaches that the substrate processing apparatus further comprises a second injector (element 182) at a projection of the center of the substrate from a top view perspective, and further wherein the first injector and the second injector are arranged along a projection of a diameter of the substrate from a top view perspective (Figs. 1 and 5).
Regarding Claim 8:  Kobayashi further teaches that the first injector is corresponding to one of the plurality of concentric regions and the second injector is corresponding to another one of the plurality of concentric regions, and further wherein two concentric temperature zones are produced during an etching operation (see Fig. 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2014/0273498) as applied to claim 1 above, and further in view of Yoshihara et al. (US 2015/0243542).
Regarding Claims 3 and 4:  Kobayashi teaches the elements of Claim 1 as discussed above.  Kobayashi teaches injecting a gas from the injector to cover the back surface of the substrate and dispensing etchant at the front surface of the substrate [0172]. Kobayashi does not expressly disclose altering a temperature of the substrate by an infrared heater.  However, Yoshihara teaches a method of processing a substrate wherein the temperature of the substrate is altered by an infrared heater disposed over and facing the front of the substrate surface [0487].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kobayashi by providing an infrared heater to alter the substrate temperature for a desired substrate processing, as suggested by Yoshihara.
Kobayashi does not expressly disclose dispensing the etchant subsequent to injecting the gas and altering the temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to preheat the substrate to a desired temperature.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2014/0273498) as applied to claim 5 above.
Regarding Claim 6:  Kobayashi teaches the elements of Claim 5 as discussed above. Kobayashi teaches that the second injector comprises a first basic injector (element 182) and wherein the first basic injector is configured to inject a processing liquid to the back surface of the substrate [0182].  Kobayashi does not expressly disclose that the second injector comprises a second basic injector inside adjacent to the first basic injector configured to inject a processing gas to the back surface of the substrate.  However, Kobayashi teaches embodiments wherein an injector (Fig. 2, element 180) comprises a liquid injector (element 1805) concentric with a gas injector (element 1802) to supply both liquid and gas at a particular region of the substrate [0062].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kobayashi with a second basic injector to provide a gas injection as suggested by other embodiments of Kobayashi.
Regarding Claim 7:  Please see rejection of the instant claim under 35 USC 112 above regarding the indefiniteness of the claim language.  Kobayashi teaches the elements of Claim 5 as discussed above, but does not expressly disclose a stream of the processing liquid injected from the second injector is greater than that of the first injector. Though Kobayashi does not compare qualitative values of the streams injected, one of ordinary skill in the art would have been motivated to modify values such as volume or flow rate of the streams in order to achieve a desired flow or temperature control of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714